Citation Nr: 0215020	
Decision Date: 10/25/02    Archive Date: 11/01/02

DOCKET NO.  00-22 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to May 1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2000 decision by the RO in 
Philadelphia, Pennsylvania which denied service connection 
for bilateral hearing loss and tinnitus.  A videoconference 
hearing was held before a member of the Board in July 2002.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's bilateral hearing loss began many years 
after his active duty and was not caused by any incident of 
service including combat experiences.

3.  There is no medical evidence of current tinnitus which is 
linked to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2001).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

In the present case, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims.  The Board concludes that 
discussions as contained in the initial rating decision, in 
the statement of the case, in supplemental statements of the 
case, and in letters dated in December 1999, April 2000, and 
April 2001, have provided the veteran with sufficient 
information regarding the applicable rules.  The veteran and 
his representative have submitted written arguments and 
testimony.  The letters and the statement of the case 
provided notice to the veteran of what was revealed by the 
evidence of record.  Additionally, these documents notified 
him why this evidence was insufficient to award the benefit 
sought.  Thus, the veteran has been provided notice of what 
VA was doing to develop the claim, notice of what he could do 
to help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Moreover, the veteran has stated that he 
has no additional evidence to submit.  The Board concludes 
that the notice provisions of the VCAA and companion 
regulation have been satisfied in this case to the extent 
possible.  Based on the entire record, the Board finds that 
all relevant evidence has been developed to the extent 
possible, and the duty to assist provisions of the VCAA and 
implementing regulation have been satisfied.

Factual Background

The veteran served on active duty from June 1944 to May 1946.  
His Notice of Separation from U.S. Naval Service does not 
show that he received any combat citations.

A review of the veteran's service medical records shows that 
on medical examination performed for enlistment purposes in 
June 1944, the veteran's 
hearing was 15/15, bilaterally, on whispered voice testing.  
On medical examination performed for separation purposes in 
May 1946, his hearing was 15/15, bilaterally, on whispered 
voice testing.  No disease or defects of the ears were noted.  
No disqualifying defects were found.  Service medical records 
are negative for bilateral hearing loss or tinnitus.

In October 1999, the veteran submitted claims for service 
connection for bilateral hearing loss and tinnitus, which he 
said were incurred in 1944.  He said he received no treatment 
for these conditions during service, and said no doctors 
treated him for these conditions after service.  By a 
statement dated in March 2000, the veteran asserted that he 
incurred hearing problems during service when he was 
stationed on a P.T boat.  He said he was exposed to engine 
noise and the sound of twin fifty caliber machine guns.  

By a statement dated in May 2000, the veteran essentially 
reiterated his assertions.  He said that during service he 
maintained the engines of the ship on which he served, and 
that the unmuffled noise of these engines was very loud, to a 
hazardous degree.  He said he worked in the engine room for 4 
or 8 hours at a time.  He stated that he also manned twin .50 
caliber machine guns during "battle stations".  He said he 
did not have any hearing protection during service.  He 
asserted that he served in combat, and that therefore service 
incurrence was shown.  In October 2000, he reiterated his 
assertions and said he was exposed to acoustic trauma during 
service, which caused his current bilateral hearing loss and 
tinnitus.

Post-service medical records are negative for bilateral 
hearing loss until 2001, and are entirely negative for 
tinnitus.  In August 2001, the veteran submitted private 
medical records from J. M. Penta, MD.  Such records include a 
report of audiometric testing dated in July 2001 which 
demonstrates bilateral hearing loss.  Tinnitus was not shown.  
By a letter dated in July 2001, Dr. Penta stated that the 
veteran had anacusis (total deafness) of the left ear, and 
presbycusic moderate hearing loss in the right ear.  He 
stated, "I think as likely as not his hearing loss is 
service connected from noise exposure to ship's weapons and 
as a machinist's mate in the engine room of his boat in the 
Navy during World War II.  It has gotten progressively worse 
since that time because of working in construction, but he 
already had some existing hearing loss in the left ear when 
he entered the service in 1944."  He recommended new hearing 
aids, and noted that the veteran was currently using a VA 
hearing aid in his right ear.

By a letter to Dr. Penta dated in February 2002, the VA asked 
him to submit evidence showing that the veteran had hearing 
loss since 1944, and copies of records to support his 
conclusion that the veteran's hearing loss was related to 
noise exposure in service.

In March 2002, the RO received partially duplicative private 
medical records from Dr. Penta reflecting that the veteran 
was examined in July 2001.  A July 2001 treatment note shows 
that the veteran was first seen by Dr. Penta in July 2001, 
and that he had anacusis of the left ear probably from 
service connected noise exposure and noise exposure in 
general.

By a statement dated in March 2002, the veteran said he had 
no further evidence to submit.

At a July 2002 Board videoconference hearing, the veteran and 
his representative reiterated many of his assertions.  They 
contended that he was exposed to very loud noises and 
acoustic trauma during service on a P.T. boat.  The veteran 
said that after service he worked in construction, but that 
he did not have significant noise exposure in that job.  He 
related that he had ringing in his ears for many years, since 
shortly after service, and that during service he had ringing 
in his ears when he left the engine compartment.  The veteran 
stated that he could not recall when he first sought 
treatment for bilateral hearing loss.  He said he was issued 
a hearing aid by the VA about three or four years previously.  
The veteran's representative said he spoke with Dr. Penta and 
told him about the noise levels to which the veteran was 
exposed in service.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.303 (2001).  Service incurrence will be presumed for 
certain chronic diseases, including sensorineural hearing 
loss, if manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2001).

In the case of any veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b) (West 1991); see also 38 C.F.R. § 
3.304(d) (2001).

The combat provisions of 38 U.S.C.A. § 1154(b) do not create 
a statutory presumption that a combat veteran's claimed 
disability is service-connected, but it is an evidentiary 
mechanism which lightens the burden of a veteran who seeks 
service connection based on disability alleged to be related 
to combat.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

The veteran essentially contends that he developed bilateral 
hearing loss and tinnitus as a result of noise exposure 
during his World War II combat service on a P.T. boat.  There 
is no evidence that he served in combat, and thus the 
provisions of 38 U.S.C.A. § 1154(b) are inapplicable in this 
case.

Service medical records are negative for complaints or 
treatment of bilateral hearing loss or tinnitus, and neither 
was noted on separation medical examination in May 1946.  At 
that examination, the veteran's hearing was 15/15, 
bilaterally, on whispered voice testing.  Post-service 
medical records are negative for bilateral hearing loss until 
2001, and are entirely negative for tinnitus.

Although Dr. Penta has stated that the veteran experienced 
noise trauma in service which contributed to his hearing 
loss, the Board notes that this statement is clearly based 
the history provided by the veteran and his representative.  
A mere recitation of the veteran's self-reported lay history 
does not constitute competent medical evidence of diagnosis 
or causality.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999); LeShore v. Brown, 8 Vet. App. 406 (1995).  As such, 
this medical statement has no probative value in connecting 
any current bilateral hearing loss to service.  Id.

The veteran has asserted that he incurred bilateral hearing 
loss and tinnitus during his period of active service.  As a 
layman, he is not competent to render an opinion regarding 
diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

The Board accepts the veteran's contentions regarding his 
exposure to loud noise in service.  However, there is no 
medical evidence of current tinnitus, and no evidence of 
bilateral hearing loss during service or in the first post-
service year.  Service connection may only be granted if 
there currently is a disability from a disease or injury in 
service.  Degmetich v. Brown, 104 F.3d 1328 (1997).

The preponderance of the evidence is against the veteran's 
claims for service connection for bilateral hearing loss and 
tinnitus.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b) (West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

